Citation Nr: 1007681	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  07-05 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 50 percent for 
schizophrenia for the period from October 22, 2002, until 
April 15, 2007.

4.  Entitlement to an evaluation in excess of 70 percent for 
schizophrenia for the period beginning April 16, 2007.

5.  Whether the Veteran is competent to handle disbursement 
of VA funds.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 until February 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 2004, August 2005, January 
2007 and November 2007 rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran submitted additional evidence consisting of VA 
outpatient treatment records after the most recent November 
2007 Supplemental Statement of the Case. In January 2010, the 
Veteran submitted a written waiver of review of that evidence 
by the agency of original jurisdiction and therefore referral 
to the RO of evidence received directly by the Board is not 
required. 38 C.F.R. § 20.1304.

The Board also notes that in accordance with a recent 
precedential opinion of the Court of Appeals for Veterans 
Claims, the Board must REMAND the issue of TDIU. See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); VAOPGCPREC 6-96 (noting 
that because the Board has jurisdiction over the question of 
TDIU for a particular disability in connection with a claim 
for an increased rating, the proper method of returning the 
case to the RO for further action is by Remand).  While the 
TDIU issue has not been adjudicated or otherwise developed 
for appeal, as such issue is raised by the record and part 
and parcel of the increased rating claim also being remanded 
herein, the Board must remand the TDIU issue under Rice. Id.

The issues of entitlement to service connection for hearing 
loss and tinnitus, the issue of whether the Veteran is 
competent to handle disbursement of VA funds and the issue of 
entitlement to TDIU are being REMANDED and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period from  October 22, 2002, until March 20, 
2005, the evidence does not demonstrate the Veteran's 
schizophrenia was manifested by occupational and social 
impairment, with deficiencies in most areas.  .

2.  For the period from March 21, 2005, until April 1, 2005, 
the Veteran's schizophrenia was manifested by symptoms such 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

3.  For the period from April 2, 2005, until April 15, 2007, 
the evidence does not demonstrate the Veteran's schizophrenia 
was manifested by occupational and social impairment, with 
deficiencies in most areas.

4.  For the period beginning April 16, 2007, the Veteran's 
schizophrenia was manifested by symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSIONS OF LAW

1.  For the period from October 22, 2002, until March 20, 
2005, the criteria for an evaluation in excess of 50 percent 
for schizophrenia have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9203 (2009).

2.  For the period from March 21, 2005, until April 1, 2005, 
the criteria for a grant of 100 percent for schizophrenia 
have been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9203 (2009).

3.  For the period from April 2, 2005, until April 15, 2007 
the criteria for an evaluation in excess of 50 percent for 
schizophrenia have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9203 (2009).

4.  For the period beginning April 16, 2007, the criteria for 
a grant of 100 percent for schizophrenia have been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in December 2002, February 2005, 
June 2005, and January 2007 that fully addressed all notice 
elements.  The December 2002 letter advised the Veteran of 
how to substantiate the claim for service connection for 
schizophrenia and provided all notice required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The February and June 
2005 letters concerned the claims for hearing loss and 
tinnitus.  The January 2007 letter advised the Veteran of how 
VA determines disability ratings and effective dates.  
Indeed, as this is an appeal for an initial rating claim 
arising from a grant of service connection in December 2004 
rating decision, the notice that was provided before service 
connection was granted was legally sufficient and VA's duty 
to notify the Veteran in this case has been satisfied. See 
Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007)  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, service personnel records, VA outpatient 
treatment records, and private medical records.   

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, in April 2006 the Veteran advised the RO that he had no 
additional evidence to submit.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

The Veteran seeks an increased evaluation for the service 
connected schizophrenia as he had been hospitalized several 
times for the condition.  The RO granted service connection 
for schizophrenia in a December 2004 rating decision.  At 
that time, a 10 percent evaluation was assigned under 
Diagnostic Code 9203, effective October 22, 2002.  In a 
January 2005 statement, the Veteran indicated that he would 
accept the 10 percent rating; however, after the December 
2004 rating decision was issued, the RO received the report 
of a December 2004 VA examination which was ordered in 
connection with the claim.  See 38 C.F.R. § 3.156 (b)(noting 
that evidence received prior to the expiration of the appeal 
period will be considered as having been filed in connection 
with the claim that was pending).  Consideration of the new 
VA examination resulted in the RO granting an increased 30 
percent evaluation for the entire period on appeal in an 
August 2005 rating decision.  The Veteran timely appealed the 
August 2005 rating decision and sought a rating in excess of 
30 percent.  

During the pendency of the appeal, a subsequent January 2007 
rating decision increased the evaluation to 50 percent for 
the entire period on appeal.  A rating decision dated in 
November 2007 granted an increased 70 percent evaluation for 
the period beginning April 16, 2007.  Applicable law mandates 
that when an appellant seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the Veteran's claim for an increased 
evaluation remains in appeal and consists of 2 questions: 1) 
whether an evaluation in excess of 50 percent is warranted 
for the period from October 22, 2002, until April 15, 2007, 
and 2) whether an evaluation in excess of 70 percent is 
warranted for the period beginning April 16, 2007. 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including schizophrenia, provide for a 
50 percent rating when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9203.

A higher 70 percent evaluation will be assigned where there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 11-20 reflects there is some danger of hurting 
self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute).  A score of 21-30 
reflects behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A score of 31-40 denotes some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A score of 41-50 indicates serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  A score of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peer or coworkers). See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994.

The evidence for consideration in connection with the 
Veteran's claim for an increased evaluation consists of 
private and VA medical records, as well as the reports of VA 
examinations.  Most significantly, the records reflect the 
Veteran was hospitalized for inpatient treatment of his 
schizophrenia from March 21, 2005, until April 1, 2005; from 
April 16, 2007, until April 26, 2007; from May 14, 2007, 
until May 30, 2007; and from June 30, 2007, until July 6, 
2007.  

From October 22, 2002, the date of the current effective date 
of service connection until August 21, 2003, the record 
reflects the Veteran was seen on a regular basis for his 
schizophrenia and treated with psychotherapy and medication.  
See 38 C.F.R. § 3.400(o)(2)(noting the provision for an 
effective date up to one year prior to the date of claim only 
applies in claims for an increase, not initial grants of 
service connection.).  Private medical records during this 
period indicate the Veteran never reported being homicidal or 
suicidal.  He was always described as oriented in all spheres 
and described as neat in appearance.  Speech was always 
described as normal and memory was appropriate or good.  
Associations were described as tight.  The Veteran's mood 
varied throughout the period and was occasionally described 
as blunted.  The Veteran always had appetite and energy 
within normal limits during this period.  Insight and 
judgment varied but always was noted to be fair to good 
during this time frame.  

A few records from October 22, 2002 until August 21, 2003, 
noted more severe symptoms.  For example, symptoms of 
paranoia were noted on October 8, 2002.  The Veteran also 
explained he was paranoid when he stopped medication in a 
December 10, 2002 record; however, he denied any present 
symptoms of paranoia or any other hallucinations or 
disturbances of thought content.  Also significant during 
this period was complaints of difficulty sleeping and 
nightmares from February 5, 2003 until May 8, 2003.  Symptoms 
appeared to improve around May 2003.  On May 8, 2003, the 
Veteran related he had not heard voices for several months.  
Similarly, on June 1, 2003, the Veteran reported no 
hallucinations, nightmares or other evidence of paranoia.  In 
fact, during that visit, he indicated he was starting school 
in July 2003. 

The Veteran was afforded a VA examination on December 27, 
2004, to assess the severity of his disability.  The examiner 
considered the Veteran's complaints of trouble sleeping, 
feeling nervous and hallucinating and the reported history of 
multiple hospitalizations and visits to the emergency room.  
The Veteran indicated he had to stop working due to stress in 
2002 and noted he was mentally incapable of working.  The 
examiner noted the Veteran required continuous treatment as 
he still heard voices and felt paranoid. He denied 
psychotherapy during the prior year.  He stayed by himself 
and had limited ability to make or sustain friendships.  

Mental status examination reflected he was a reliable 
historian and orientation was within normal limits.  
Appearance and hygiene were appropriate.  Behavior was not 
appropriate with findings of a good natured but dull affect.  
Affect and mood were abnormal with flattened affect. 
Communication and speech were within normal limits.  Panic 
attacks were absent; however, delusions were present 
intermittently including paranoid ideas, often in response to 
commanding voices.  Hallucinations were also described as 
present intermittently, including voices which were not 
always controlled by medication.  There was no delusion or 
hallucination observed at the time of the examination.  
Obsessional rituals were absent.  Thought processes were 
appropriate and judgment was not impaired.  Abstract thinking 
and memory were normal.  There was no suicidal or homicidal 
ideation.  The diagnosis was schizophrenia paranoid type and 
the GAF was 44.  The examiner concluded that the Veteran was 
capable of managing benefits and did not have difficulty 
performing activities of daily living.  He was unable to 
establish and maintain effective work and social 
relationships because of the mental illness.  There was no 
difficulty understanding commands and he appeared to pose no 
threat of persistent danger of injury to himself or others.  

A March 19, 2005, VA outpatient treatment record noted the 
Veteran was seen for increased dosage of medication.  He 
reported difficulty concentrating and disorganized thoughts.  
He described occasional auditory hallucinations consisting of 
voices.  There were occasional flashbacks and nightmares but 
they did not interfere with the Veteran's sleep or 
functioning.  He denied command auditory hallucinations and 
visual hallucinations.  He denied depressed mood, anhedonia, 
insomnia, anorexia or suicidal or homicidal ideation.  Mental 
status reflected he was well groomed, pleasant and 
cooperative.  Speech had a normal tone, rate and volume 
without blocking.  Mood was euthymic and affect was 
restricted.  Thought process was linear and goal directed and 
content was appropriate.  There were no delusions or audio or 
visual hallucinations.  Insight and judgment were fair.  The 
diagnosis was schizophrenia, paranoid type and a GAF of 50 
was assigned.  

The Veteran was hospitalized at a VA facility for his 
schizophrenia from March 21, 2005, until April 1, 2005.  The 
discharge summary noted that on admission, the Veteran had a 
GAF of 25-30 and indicated he was brought in by his family 
for disorganized and psychotic behavior.  The Veteran had not 
slept the prior two nights prior to admission and believed 
the FBI and CIA were after him.  The family was concerned 
about the patient's agitation and worried he may hurt himself 
or others.  The Veteran indicated he felt more depressed and 
irritable when he stopped his medications.  The Veteran was 
angry at family for treating him like a baby and reported 
poor sleep.  He admitted to auditory hallucinations and 
seeing illusions when stressed and depressed; however, he 
denied any current hallucination.  He reported thought 
blocking and anhedonia.  There was no history of suicidal or 
violence or evidence he was a victim of physical or sexual 
abuse.  

Mental status examination on admission reflected the Veteran 
was alert, attentive and oriented in all spheres. He was 
cooperative and reasonable and grooming was appropriate.  
Speech had a normal rate and rhythm. Language was intact.  
Mood was anxious and depressed and affect was blunted 
restricted and constricted. There was no perceptual 
disturbance.  There was evidence of paranoid delusion.  No 
suicidal or violent ideation was noted.  Insight was limited 
and judgment was impaired.  Memory was intact.  

Of most significance during the 2005 hospitalization were the 
Veteran's reports of paranoia and auditory and visual 
hallucinations.  He continued to have delusions during 
hospitalization and complained of poor sleep.  During the 
hospitalization he had difficulty falling asleep at first and 
felt people were opening his door which made him anxious and 
paranoid.  He paced the hallways as he was unsure about the 
other patients on the floor.  He reported auditory 
hallucinations that had no specific command component.  He 
continued to report paranoia, particularly towards a 
roommate.  During the last days of hospitalization he was 
less paranoid, denied auditory hallucination and wanted to be 
discharged home.  

Mental status examination at discharge reflected he was alert 
and oriented in all spheres.  He was described as cooperative 
with good grooming.  Mood was okay and affect had mild 
blunting.  Thought process was mostly linear and content had 
no overt delusions.  Speech had a normal rate and tone.  The 
Veteran denied hallucinations and suicidal and homicidal 
ideation.  Insight and judgment were fair.  The GAF at 
discharge was 40.

After discharge, the Veteran continued to be treated at VA 
outpatient treatment clinics from April 2005 until April 
2007.  During this time he consistently denied any suicidal 
or homicidal ideation.  He was normally described as 
cooperative and pleasant with normal speech.  The Veteran was 
frequently described as well groomed and regularly noted to 
present with appropriate speech that had a normal flow.  Mood 
ranged from depressed to okay and affect was frequently 
restricted.  The Veteran's thought process was normally 
assessed to be appropriate or linear.  During this period the 
Veteran most frequently complained of insomnia, paranoia and 
having mood swings.  GAF was rated as 50 in April 20, 2005, 
November 3, 2005, and April 25, 2006, and as 45 in November 
8, 2005.  

Two periods stand out as reflecting a deterioration of the 
Veteran's schizophrenia with increased symptoms during the 
period from April 2005 until April 2007.  For example, on 
November 7, 2005 a VA record noted the Veteran was seeing 
things and felt disconnected from the world.  Another 
November 22, 2005, record noted increased paranoia that 
others would break into his apartment and take things or cars 
would follow him.  During that visit he indicated he stayed 
up all night because he did not know how or when someone 
would come in his house.  He indicated he felt paranoid and 
did not want to go anywhere.  He believed someone planted 
drugs in his house.  He denied hallucination but complained 
of depression.  He indicated he did not socialize with others 
and felt it could be a conspiracy against him.  He indicated 
he needed protection and thought about getting a gun.  The 
physician encouraged the Veteran to seek another place to 
live instead of getting a gun.  

Additionally, the Veteran reported increasing paranoia 
beginning in April 4, 2006 and explained he felt people were 
trying to hurt him and he would do what he needed to in order 
to protect himself.  He felt others did not understand him 
and took advantage of him.  The Veteran wanted to be admitted 
for his safety but was sent home and was encouraged and 
commended for being seen and treated before doing something 
harmful.  Another April 4, 2006, record noted paranoia that 
the bank was not depositing his money and feeling 
uncomfortable around others.  

By January 2007, the Veteran denied paranoia and delusions 
but described mood swings.  Flow of thought was a little 
disorganized but speech was otherwise within normal limits.  
The Veteran again began to deteriorate around April 10, 2007 
when reported he had auditory hallucinations until about one 
month prior to the date of treatment.  He denied any present 
hallucinations. 

By April 16, 2007, the paranoia increased he felt as if his 
neighbor would kill him and also reported hearing voices.  
Significantly, the Veteran was admitted for inpatient 
treatment at a VA facility on April 16, 2007, and stayed 
until April 26, 2007.  At the time of admission the Veteran 
complained of hearing voices, confusion, paranoia, insomnia 
and alcohol and substance abuse.  Mental status examination 
on admission noted the Veteran reported hearing voices that 
told him his neighbors would kill him. He felt paranoid and 
believed his neighbor upstairs and one of the guards at VA 
were against him.  He denied suicidal or homicidal ideation, 
but was very paranoid, felt unsafe at home and wanted to be 
admitted.  There was no history of violence.  He was calm and 
articulate but indicated he had begun drinking more and 
stopped or forgot to take medications.  He described paranoia 
in the afternoon or early evening.  He denied symptoms of 
mania.  He was well groomed, polite and courteous but had 
psychomotor agitation.  Speech was articulate and he 
discussed symptoms appropriately.  Language was intact.  Mood 
was depressed when psychotic symptoms overwhelmed him.  
Affect was normal. He described auditory hallucination and 
denied visual hallucination or delusions.  He described 
paranoia and believed his landlord was out to get him and 
others wanted to kill him.  Thought process reflected no 
suicidal or homicidal ideation and the Veteran denied audio 
or visual hallucinations.  Thought process was linear with 
ideas well thought out and articulated with insight.  Insight 
and memory were good and judgment was fair.  The diagnosis 
was paranoid type schizophrenia verses schizoaffective 
disorder, bipolar type.  The GAF on admission was 30. 

The main symptoms during the April 2007 hospitalization were 
paranoia and audio hallucinations.  The records reflect 
varied mental status, with some records reflecting changes in 
symptoms just hours apart.  The treatment notes reflected the 
Veteran denied suicidal or homicidal ideation throughout the 
hospitalization.  Insight and judgment throughout the 
hospitalization was fair to poor.  On April 17, 2007, he 
related the paranoia was not as bad and indicated he wanted 
to go back to school and regain his life.  Another note on 
April 17, 2007, related he had positive paranoia, audio 
hallucinations and a GAF of 30 was assigned.  On April 18, 
2007, he reported a bad night as he felt intimidated by the 
other men in the room and he isolated himself from others.  
He was increasingly paranoid and felt afraid to stay there.  
Appearance and behavior were slightly disheveled.  He had 
paranoia but none expressed now.  GAF was assessed as 25-30.  
By April 23, 2007, the physician indicated the Veteran's 
impulse control, insight and judgment were improving.  Mood 
and affect were slightly worried.  Thought process was 
slightly tangential but he was able to focus with direction.  
The Veteran denied auditory or visual hallucinations.  The 
physician noted the Veteran's mood had improved and he was 
socializing on the unit.  He had no audio or visual 
hallucinations and was able to clearly articular problems.  
Upon discharge on April 26, 2007, the Veteran was described 
as casually dressed, calm and cooperative.  He had speech 
within normal limits, thought process was linear and content 
was without suicidal or homicidal ideation or audio 
hallucinations.  Mood was euthymic and affect was 
appropriate.  He had mild paranoia without overt delusions.  
The GAF at the time of discharge was 50.  

The Veteran was again hospitalized and treated as an 
inpatient basis at a VA facility from May 14, 2007 until May 
30, 2007.  He had a diagnosis of paranoid type schizophrenia 
and GAF on admission was 20.   The Veteran's chief complaints 
were difficulty sleeping, hearing voices, and feeling others 
were talking about him and they may hurt him.  He felt people 
in his building were after his money and would accost him.  
The physician noted he had just been discharged after a 10 
day stay.  He was noted to be noncompliant with medication 
and his paranoia returned during the daytime.  The Veteran 
was extremely paranoid, lived in a bad neighborhood and felt 
everyone was after him.  He reported auditory hallucinations 
including "God and angels singing" and visual 
hallucinations of buildings moving and seeing demons.  The 
Veteran's sister related the Veteran was so paranoid the 
prior week he threw away his wallet money, keys and clothing 
because he believed the neighbors were coming to take all of 
his belongings.  He was not able to manage money and wanted 
his sister to be payee.  

Mental status at admission reflected he was alert and good 
historian he had obvious akathisia and was drooling.  He was 
oriented in all spheres and was well groomed in hospital 
pajamas.  He was eager to disclose and cooperative.  He 
presented with constant wringing of hands.  Speech was 
typical of him with a slight large tongue.   Thought process 
was logical, sequential and goal-oriented.  He had auditory 
and visual hallucinations and was extremely paranoid, 
believing neighbors were after him.  His mood was okay and 
affect was appropriate to mood with normal range.  He denied 
suicidal or homicidal ideation.  

During this hospitalization, the Veteran continued to report 
hearing voices and having paranoia.  He was frequently 
described as needy.  His GAF was consistently reported as 20 
throughout hospitalization until his discharge.  Most 
significant during this period was the fact the Veteran 
deteriorated to a point where restraints and seclusion were 
required.  On May 14, 2007 close observation was ordered as 
the Veteran exhibited suicidal ideation.  On May 15, 2007, 
the physician initiated use of restraints as the Veteran had 
psychotic symptoms that may harm the Veteran or others, was 
grossly psychotic with delusions, had unpredictable behavior 
and was disoriented in all spheres.  The restraints were 
discontinued the same day; however a note dated on the in the 
afternoon indicated the Veteran responded to internal 
stimuli, yelled, and became combative and was placed in 
seclusion and eventually placed in restraints.  He was 
described as paranoid and agitated.  On May 16, 2007, the 
Veteran was agitated and fearful and placed on line of sight 
observation.  The Veteran indicated he was improved from the 
day before, had less paranoia and agitation.  A subsequent 
record noted the additional frequent observation checks were 
discontinued later that same day.  On May 16, 2007, the 
Veteran reported that he indicated he thought he was being 
"taken to hell" and the physician related he had received 
an as needed restraint.  He related he had paranoia and audio 
and visual hallucinations, racing thoughts and thought 
broadcasting.  Another May 16, 2007, note indicated the 
Veteran could not get a clear thought and reported ongoing 
auditory hallucinations.  He was hyperverbal with flight of 
ideas and was described as paranoid and full of anxiety.  
Another May 16, 2007, note reflected he was aware he was 
"wrong thinking" the day before and although he was still 
paranoid, he was in "his right mind."  He was again noted 
to be a threat to himself with an unrealistic perception May 
18, 2007, and was again placed on "line of sight" care for 
his protection.  This increased observation continued until 
May 21, 2007, when a seclusion restraint note indicated that 
line of sight check was discontinued.  During the May 18 to 
20, 2007, line of sight care he continued to have audio and 
visual hallucinations of seeing shadows.  On May 22, 2007, 
the Veteran noted he saw shadows, had hallucination about 
heaven and had paranoid thoughts.  On May 24 and 25, 2007, 
physicians noted no overt delusions, mild auditory 
hallucinations, no visual hallucinations and indicated the 
Veteran was not feeling as paranoid around people.  However, 
another record dated on May 25, 2007, indicated the Veteran 
complained the medication was not working and reported 
trouble sleeping, hearing voices, and feeling everyone was 
talking about him and may hurt him.  The discharge summary 
noted that during hospitalization he responded well to the 
structure of unit but still had transient psychotic symptoms, 
including voices.  

Mental status at discharge noted speech within normal limits.  
Mood was described as euthymic and affect was smiling.  
Thought process was linear and the Veteran reported no 
auditory or visual hallucinations or suicidal or homicidal 
ideation.  He was alert and oriented in all spheres.  Insight 
and judgment were poor to fair.  GAF was 50.  Upon discharge 
he moved to a personal care home as he needed a supportive 
environment.  

From May 31, 2007 until June 29, 2007 the Veteran continued 
treatment at VA in group and individual treatment sessions 
and treated with medication.  During this period he always 
denied suicidal or homicidal ideation.  The most significant 
complaints involved paranoia, disorganized thoughts and 
hallucinations.  For example on June 12, 2007, he reported he 
felt uncomfortable in the personal care home as he believed 
others tried to take advantage of him and may be dangerous.  
He believed they went through his things.  He continued to 
assert that others broke into his room on June 14, 2007, and 
it was unclear if this was a belief or a real experience.  
Thought process was disorganized and content had delusions, 
mainly the belief that residents stole from him.  Judgment 
was impulsive.  On June 20, 2007, he denied any 
hallucinations or derailment of thought and a GAF of 55 was 
assigned.  However another record on June 20, 2007, noted he 
heard voices.  Another June 20, 2007, record noted he had 
more paranoia in the past few days.  He described auditory 
hallucinations, racing thoughts, vivid visual hallucinations 
and paranoia that others in his environment would harm him.  
He reported less obsessive thoughts, decreased frequency and 
intensity of impulses to cut himself.  The GAF was 50.  On 
June 21, 2007 he reported that a woman came into his room at 
the personal care home and he believed it was really happened 
and denied feeling paranoid.  He continued to describe 
hearing voices on June 22 and 26 and reported being 
depressed.  Thought content on the 26th was noted to be 
paranoid and people bothering him.  A note on June 29 noted 
the Veteran missed several medications and the case manager 
spoke with house staff who agreed to help the Veteran with 
his medication.  He was noted to have psychotic symptoms and 
required further stabilization with medication.  

In June 30, 2007, the Veteran was again admitted for 
inpatient treatment of his schizophrenia and remained 
impatient at a VA facility until July 6, 2007.  On admission 
he related he was hearing voices and feeling paranoid and did 
not like the personal care home where he was staying.  He 
related he felt the personal care home was taking advantage 
of him and trying to hurt him and believed they were putting 
bugs and "doo-doo" in his room and trying to have dogs 
attack him.  He described voices from heaven, voices from his 
imaginary wife and his sister making fun of him.  Hygiene was 
fair and he was described as cooperative but mildly 
hyperactive wringing his hands.  Speech was clear hyperverbal 
at normal rate and language was fluent.  Mood was angry and 
affect was full and frustrated but he smiled appropriately. 
He had audio hallucinations but no visual hallucination.  
Thought process was tangential and content had delusions 
focused on personal care home not giving him medication.  He 
denied suicidal or homicidal ideation and insight and 
judgment were fair.  The diagnosis was schizophrenia, 
paranoid type and GAF was 25.  

During this hospitalization he reported auditory and visual 
hallucinations and constant feelings of paranoia.  
Specifically, the Veteran believed others were going into his 
room and stealing things.  He also at times described a 
belief that his neighbors were out to get him and were trying 
to harm him.  On July 1, 2007, the Veteran was noted to be 
more paranoid as he felt personal care home was not giving 
correct medication and placed bugs and dog feces in his room.  
Another July 1, 2007, record noted he believed that the 
people at personal care home wanted to harm him and a GAF of 
25 was noted.  Overnight he was noted to be having auditory 
hallucinations and paranoid ideations and was manic, 
intrusive and needy.  On July 2, 2007, the Veteran indicated 
he was slightly paranoid, not getting along with roommate and 
had positive audio hallucinations of okay voices that did not 
present commands.  There were no overt delusions and the GAF 
was assessed as 30.  Another July 2, 2007, record noted the 
Veteran had difficulty with other residents as they would 
steal things from him, would place "bugs and doo-doo" in 
his room.  He indicated he felt his mood changed because he 
had been out of medication and thought the personal care home 
was responsible to keep up with medication.  On July 3, 2007, 
the GAF was noted to be 25.  He had improved behavior and 
thoughts that were no longer disorganized and he responded to 
redirection and structure.  Another July 3, 2007, record 
noted his roommate made him more paranoid and angry; however, 
he indicated his thoughts were less negative and he had a 
decrease in auditory hallucinations.  He was depressed by 
people treating him like a little boy.  The physician noted 
on mental status examination that his mood was upset and 
affect was anxious and thought content was paranoid with 
persecutory delusions.  Insight and judgment were poor.  
Another note dated on July 3, 2007 reflected he heard voices 
and was unable to sleep.  The discharge summary noted that 
during hospitalization he was intrusive, paranoid 
disorganized and had audio hallucinations but responded well 
with structure.  He got into altercations with roommate and 
believed the roommate was after him.  He was paranoid with 
persecutory delusions and audio hallucinations. He showed 
improvement with treatment and was transferred to the open 
unit.  

Mental status at discharge indicated the Veteran was calm and 
cooperative and oriented in all spheres.  He had speech 
within normal limits.  Mood was pretty good affect was 
appropriate.  Thought process was linear and content denied 
audio or visual hallucination and denied suicidal or 
homicidal ideation.  Insight and judgement were fair.  At 
discharge his thought process was noted to be more organized 
than when admitted.  He was not noted to be a risk to himself 
or others.  The assessment was schizophrenia, alcohol 
dependence nicotine dependence. The GAF at discharge was 25.  
He had auditory and visual hallucinations and disorganized 
behavior throughout the hospitalization but described 
improvement in symptoms but continued to have auditory 
hallucination.  

VA records after discharge in July 2007 until June 2008 
reflect the Veteran lived in a group home and received 
treatment at VA nearly every day, both in group and private 
sessions.  He was reliant on multiple medications for his 
schizophrenia, including some by injection.  He continued 
denial of suicidal or homicidal ideation in all records.  He 
was always described as alert and oriented in all spheres.  
Language was generally described as intact and speech was 
usually normal.  Grooming was usually within normal limits 
but was sometimes unkempt.  He usually presented with an 
anxious mood and congruent affect.  GAF throughout this 
period was consistently 55.  He was able to interact with his 
family members on holidays and some weekends but consistently 
had difficulty getting along with his roommate and others in 
the group home.  

During this period he occasionally reported some paranoia and 
occasionally reported hearing voices.  While some records, 
such as an August 3, 2007, record, suggested improvement with 
no paranoia or hallucinations, others, such as records in 
September 10 and 11, 2007, documented increased symptoms with 
insomnia, nightmares and hearing negative voices.  On October 
18, 2007, he indicated he had not heard voices in a long time 
but explained he still sometimes felt paranoid, but that also 
has ben a while, more like a panic attack.  On October 25, 
2007 he related his new roommate was coming into his room to 
take things; although it appeared this was a real complaint 
as the staff tried to convince Veteran that the roommate was 
very sick and the roommate was not able to make good 
decisions.  

The Veteran was afforded a VA examination in October 15, 2007 
to assess the severity of his schizophrenia.  The examiner 
considered the Veterans complaints and conducted a thorough 
examination.  The Veteran related he was stable on treatment 
and indicated that after the 2006 deaths of support persons 
he felt depressed and began drinking but related he stopped 
drinking 4 months ago.  He was admitted to care home.  The 
Veteran's presentation was characterized by paranoid 
delusions, auditory and visual hallucinations and bizarre 
behavior.  He described paranoid delusions that others wanted 
to kill him and spied on him, and a fearful, disorganized 
thought process.  Symptoms were constant and had a severe 
effect on daily functioning and rendered him unable to keep a 
job.  He also reported difficulty sleeping, particularly 
sleep fragmentation and persecutory dreams. He treated with 
medication and previously treated with psychotherapy.  He 
denied any psychotherapy treatment in the past year but 
related he had been hospitalized 10 times and was treated in 
the emergency room 11 times, the last being in June 2007.  

Mental status examination noted orientation was within normal 
limits and appearance and hygiene were appropriate.  Behavior 
was appropriate.  Affect and mood were abnormal with 
flattened affect.  There was frequent depression after his 
mother died. Communication, speech and concentration were 
within normal limits.  Panic attacks were absent.  There was 
no suspiciousness.  Delusional history was present, including 
paranoid delusions; however there was no delusion at the time 
of examination.  Hallucination was present persistently, 
including visual and auditory hallucinations.  There was no 
hallucination at the time of examination.  Obsessional 
rituals were absent.  Thought process was grossly impaired 
and he tended to be disorganized.  Judgment was not impaired.  
Abstract thinking was abnormal and concrete.  Memory was 
within normal limits.  There was no suicidal or homicidal 
ideation.  Speech was slow but coherent.  The diagnosis was 
schizophrenia, paranoid type and a GAF of 55 was assigned. 

The examiner concluded he was not mentally capable of 
managing benefit payments and occasionally had some 
interference in performing activities of daily living.  He 
was unable to establish or maintain effective work/school and 
social relationships because of thought disorder poor social 
skills and hallucinations. The best description was 
psychiatric symptoms caused total occupational and social 
impairment.  It was supported by the gross impairment in 
thought process, impairment in communication, persistent 
delusion and hallucinations, grossly inappropriate behavior 
and poor executive functioning.  He had no difficulty 
understanding commands.  There was no threat of persistent 
danger to self or others.  

By February 12, 2008, the Veteran had improved to the point 
where he was becoming bored and wanted to work or volunteer 
or do something with his life.  On March 12, 2008, he 
described paranoia and continued to demonstrate paranoia next 
day when the physician discussed benefits and possibility of 
supported employment.  The Veteran remained paranoid on March 
19 and refused to do activities outside of home.  On April 
15, the Veteran was noted to be paranoid at baseline.  The 
Veteran reported he was sometimes confused when he woke up 
and sometimes the paranoia bothered him and he thinks of 
things that may not be true.  An April 30 record indicated 
the Veteran was paranoid and the physician related he had 
been in a controlled environment 9 months.  The physician 
further noted the Veteran was recently supervised as went to 
sleep while cooking and almost set house on fire. 
Significantly, records in May 2008 indicated the Veterans 
medications were in locked bag as the Veteran until he could 
prove he could take them independently. 

Upon review of all the evidence of record and in light of the 
above rating criteria, the Board concludes that the evidence 
does not support a schedular evaluation in excess of 50 
percent for the Veteran's schizophrenia for the period from 
October 22, 2002, until March 20, 2005. The criteria for a 50 
percent disability rating generally contemplate a moderate 
severity of psychiatric symptoms, and, this is clearly the 
Veteran's situation.    

During the period from October 22, 2002 until March 20, 2005, 
the evidence of record does not establish that the Veteran 
demonstrated near-continuous panic or depression that 
affected his ability to function independently, appropriately 
and effectively.  The Veteran consistently denied suicidal 
ideation and was never noted to present with obsessional 
rituals.  Speech was almost always within normal limits.  The 
Veteran did not demonstrate impaired impulse control during 
this period nor did he demonstrate a neglect of personal 
appearance or hygiene.  While there was depression, 
intermittent paranoia and occasional hallucinations, there 
were equal times when the Veteran had no complaints.  In 
other words, the symptoms were not so frequent as to 
interfere with routine activities or cause deficiencies in 
most areas.  The Veteran lived on his own and was seen only 
for outpatient treatment.  Significantly, the December 2004 
VA examination indicated the Veteran could manage his own 
benefits and perform activities of daily living.  While the 
GAF scores of 45 and 50 during this period represent some 
severe symptoms of impairment, when considered in connection 
with the symptoms noted during treatment, the evidence does 
not demonstrate the Veteran's schizophrenia more nearly 
approximates the criteria for a 70 percent evaluation.  

For the period from March 21, 2005, until April 1, 2005, an 
increased 100 percent evaluation is warranted.  Specifically, 
the records reflect the Veteran was hospitalized by his 
family members because they feared he would hurt himself or 
others.  He presented with hallucinations and paranoia which 
significantly interfered with his judgment thinking and mood 
and rendered him unable to function independently.  
Hospitalization records reflect the hallucinations and 
paranoia persisted even through hospitalization with 
increased medications and intense treatment.  Although he did 
not present with suicidal ideation, obsessional rituals or 
impaired impulse control or spatial disorientation, he had 
significant enough paranoia and hallucinations to approximate 
persistent delusions or hallucinations.  Furthermore, the GAF 
during this period was noted to be 25-30, representing the 
behavior was considerably influenced by delusions and 
hallucinations, serious impairment in communication or 
judgment or inability to function in almost all areas.  
Accordingly, an increased 100 percent evaluation is granted 
for this period.

During the period from April 2, 2005, until April 15, 2007, 
the evidence of record does not establish that the Veteran 
demonstrated symptoms severe enough to warrant an evaluation 
in excess of 50 percent.  Specifically, there is no 
indication the Veteran had near-continuous panic or 
depression that affected his ability to function 
independently, appropriately and effectively.  The Veteran 
consistently denied suicidal ideation and was never noted to 
present with obsessional rituals.  Speech was almost always 
within normal limits.  The Veteran did not demonstrate 
impaired impulse control during this period nor did he 
demonstrate a neglect of personal appearance or hygiene.  Nor 
was there any spatial disorientation.  While there was 
depression, intermittent paranoia and occasional 
hallucinations, there were equal times when the Veteran had 
no complaints.  Although he had difficulty maintaining or 
establishing relationships with strangers or roommates, he 
continued to have relationships with his family.  The record 
really reflected 2 periods when the symptoms increased; 
however, even during these periods the Veteran demonstrated 
he could seek treatment for the condition, articulated his 
problems well, and demonstrated normal speech and thought 
process.  The GAF during this period was 45-50 denoting 
severe symptoms; however, as explained above, the symptoms 
did not result in deficiencies in most areas as he generally 
presented with normal speech and normal thought process.  In 
sum, the symptoms experienced by the Veteran are more akin to 
the kind of symptoms contemplated by the criteria for the 50 
percent rating.  

For the period beginning April 16, 2007, the record reflects 
the Veteran's schizophrenia was severe enough to result in 
total occupational and social impairment and a 100 percent 
evaluation is warranted.  Indeed, from April 16, 2007 until 
July 6, 2007, the Veteran had 3 periods of significant 
inpatient hospitalization.  Furthermore, the Veteran was 
reported to have symptoms where he was believed to be harm or 
threat to others and even a threat to himself and required 
use of restraints, seclusion and close observation.  His GAF 
scores throughout this period were consistently in the 20s 
denoting behavior that was considerably influenced by 
delusions and hallucinations, serious impairment in 
communication or judgment or inability to function in almost 
all areas.   

Even for the period after July 6, 2007, the Board finds that 
a 100 percent evaluation is warranted, based on the benefit- 
of-the-doubt doctrine.  There is no indication that the 
Veteran has a gross impairment in thought process, 
disorientation in time or place or memory loss for family 
members or his own name.  However, the evidence demonstrates 
that the Veteran is socially isolated, virtually to a total 
extent.  He has had no significant employment.  While the 
Veteran's symptoms on mental status examination appear 
substantially improved with adequate grooming, no suicide 
homicide, limited hallucinations, these examinations reflect 
the Veteran's status in a very structured group home 
environment.  In fact, in spite of the improved symptoms, the 
Veteran continued to manifest with occasional hallucination 
and paranoia and in order to retain the lower symptoms have 
treatment nearly everyday, was retained on a mix of 
medication, including injections, and was even noted to 
require assistance in taking his medications as he was not 
competent to do so himself.  The record suggests that should 
the Veteran miss a dose, his symptoms would drastically 
decrease and further hospitalization would be necessary.   
Therefore, the evidence is at an approximate balance.  
Additionally, the October 2007 VA examination concluded the 
Veteran was unable to establish or maintain effective 
relationships, had symptoms which caused total occupational 
and social impairment and had gross impairment in thought 
process, communication, persistent delusions and 
hallucinations, grossly inappropriate behavior and poor 
executive functioning.  

Although the evidence of record reflects that the Veteran has 
been periodically assessed as having Global Assessment of 
Functioning (GAF) scores as high as 55 during the period 
after July 2007 and not indicative of total occupational 
impairment, such evidence is not dispositive of the Board's 
inquiry. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
(Observing that GAF is a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health- illness" under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.); see Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  Significantly, as noted above 
this GAF reflected the Veteran's status in a highly 
controlled, secure environment and do not reflect the 
Veteran's functioning outside. Under the law, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  
Accordingly, as there is "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue and an increased 100 percent 
evaluation is warranted for the period beginning April 16, 
2007. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board has considered the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), and assigned the staged 
rating as described above.  No further staged ratings are 
appropriate at this time.

In exceptional cases where schedular disability ratings are 
found to be inadequate, consideration of an extra-schedular 
disability rating is made. 38 C.F.R. § 3.321(b)(1).  But as 
the Board is remanding the issue of TDIU under Rice v. 
Shinseki, 22 Vet. App. 447, under the circumstances of this 
case, consideration of an extra-schedular rating is part and 
parcel of the TDIU claim.  


ORDER

For the period from October 22, 2002 until March 20, 2005, an 
evaluation in excess of 50 percent for schizophrenia is not 
warranted.  

For the period from March 21, 2005, until April 1, 2005, an 
evaluation of 100 percent for schizophrenia is granted.

For the period from April 2, 2005, until April 15, 2007 an 
evaluation in excess of 50 percent for schizophrenia is not 
warranted.  

For the period beginning April 16, 2007, an evaluation of 100 
percent for schizophrenia is granted.


REMAND

A preliminary review of the record reflects that further 
development is necessary.

Specifically, VA audiological assessments dated in April 2005 
and October 2007 reflect that audiograms were performed; 
however, the results of the audiograms were not included in 
the claims file.  Significantly, the April 2005 record noted 
there was "no medically significant hearing loss" 
suggesting there may be some hearing loss.  The October 2007 
concluded hearing by audiological assessment was within 
normal limits but then noted there was speech recognition of 
92 percent; however it was unclear whether this was performed 
using the Maryland CNC as required by law.  Thus, it is not 
clear from the report whether the Veteran has hearing loss as 
defined by 38 C.F.R. § 3.385.  As such, without 
clarification, the Board is unable to determine whether the 
Veteran has hearing loss disability in accordance with 38 
C.F.R. § 3.385.

The law also provides that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together. Harris v. 
Derwinski, 1 Vet. App. 180 (1991). In the present case, as 
the Veteran has a claim for service connection for hearing 
loss pending, the Board cannot proceed with the tinnitus 
claim until there has been final adjudication of the 
Veteran's other claims. See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994); also Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000) (Both holding that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  Thus, adjudication of the 
tinnitus claim will be held in abeyance pending further 
development and adjudication of the Veteran's claims of 
entitlement to service connection for left ear hearing loss.

Additionally, the U.S. Court of Appeals for Veterans Claims 
recently held that a request for TDIU is not a separate claim 
for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either 
as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has 
already been found to be service connected, as part of a 
claim for increased compensation. Rice v. Shinseki, 22 Vet. 
App. 447, 453 (2009).  If the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted. Id at 455.

In the present case, the Board has granted several periods of 
a total 100 percent disability and thus, for those periods, 
the issue of entitlement to TDIU is moot.  However, the Board 
also denied an evaluation in excess of 50 percent from 
October 22, 2002 until March 20, 2005 and from April 2, 2005 
until April 15, 1007.  The record reflects that during the 
December 2004 VA examination, the Veteran indicated he 
stopped working in 2002 as he was not mentally able to retain 
a job.  The Veteran has therefore raised the issue of a total 
disability rating for compensation based on individual 
unemployability (TDIU). See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence 
of medical disability and additionally submits evidence of 
unemployability, VA must consider total rating for 
compensation based upon individual unemployability).  
Accordingly, the RO should examine whether TDIU is warranted 
for the periods from October 22, 2002 until March 20, 2005 
and from April 2, 2005 until April 15, 1007.

In this regard, the AOJ should send the Veteran a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter for the 
TDIU component of the increased evaluation claim.  This 
letter should notify the Veteran and his representative of 
any information or lay or medical evidence not previously 
provided that is necessary to substantiate the TDIU claim. 
The notice should also indicate what information or evidence 
should be provided by the Veteran and what information or 
evidence VA will attempt to obtain on the Veteran's behalf. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

Concerning the finding of incompetency, the record reflects 
that the RO proposed incompetency in November 2007.  The 
finding was implemented in February 2008 rating decision. 
After the Veteran received notice of the February 2008 rating 
decision, the Veteran wrote in his August 2008 that he 
desired a private hearing concerning the matter and believed 
he was competent to manage his own funds.  As noted in 
38 C.F.R. § 20.201, a Notice of Disagreement need not contain 
specific language and only needs to show terms that can be 
reasonable construed as a disagreement with the rating 
decision.  In this case, the Board finds the August 2008 
statement clearly reflects disagreement with the finding of 
incompetency.  However, the claims file does not contain any 
Statement of the Case (SOC) for the issue of service 
connection for a bilateral shoulder disability.  The Board 
must therefore remand that issue for the issuance of an SOC. 
See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will advise the Veteran of 
what evidence would substantiate his claim 
for entitlement to TDIU.  Apart from other 
requirements applicable under the Veterans 
Claims Assistance Act of 2000 (VCAA), the 
RO/AMC will comply with any directives of 
the Veterans Benefits Administration. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).

2.  The RO/AMC shall obtain copies of the 
April 2005 and October 2007 VA audiograms.  

3.  The RO/AMC shall then take such 
additional development action as it deems 
proper with respect to the claim, 
including the conduct of a VA examination 
if deemed necessary to ascertain if there 
is a current diagnosis of hearing loss 
and/or tinnitus or to assess the etiology 
of any current hearing loss and/or 
tinnitus.  When the development requested 
has been completed, the case should again 
be reviewed by the RO on the basis of the 
additional evidence and readjudicated.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  After review of any evidence submitted 
by the Veteran, the RO should take such 
additional development action as it deems 
proper with respect to the claim for TDIU, 
including the conduct of any appropriate 
VA examinations, and consideration of 
submission of the claim to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for 
extra- schedular consideration, if 
appropriate.  The RO shall follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

5.  The RO/AMC shall re-examine the 
Veteran's claim pertaining to the finding 
of incompetency.  If no additional 
development is required, the RO should 
prepare an SOC in accordance with 38 
C.F.R. § 19.29, unless the matter is 
resolved by granting the benefit sought, 
or by the Veteran's withdrawal of the NOD.  
If, and only if, the Veteran files a 
timely substantive appeal, should the 
issue be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


